Citation Nr: 0838198	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 22, 1941 to October 4, 1942 (including as 
a Prisoner of War (POW) from April 10, 1942 to October 4, 
1942) and from February 2, 1945 to June 24, 1946.  He died in 
January 1987 and the appellant is the veteran's surviving 
spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  

The appellant's Notice of Disagreement (NOD) with that 
decision was received at the RO in October 2004.  The RO has 
not yet issued a Statement of the Case (SOC).  

In correspondence received at the Board in October 2008, the 
appellant requested to appoint The American Legion as her 
accredited representative.  The matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  

The appellant's original claim, received at the RO in April 
2004, was denied by the RO in an August 2004 rating decision.  
In correspondence received at the RO in October 2004, the 
appellant specifically requested to appeal the August 2004 
rating decision.  The RO has not yet issued an SOC.  Instead, 
the RO took no action until the appellant inquired as to her 
claim in correspondence received at the RO in June 2005.  In 
response to the appellant's inquiry, the RO sent the 
appellant a letter in June 2005 notifying her, in error, that 
the August 2004 rating had become final and that she needed 
to submit new and material evidence to reopen her claim.  The 
RO subsequently issued another rating decision in November 
2006 that denied the appellant's claim of service connection 
for the cause of the veteran's death based on a finding that 
new and material evidence had not been submitted sufficient 
to reopen the previously denied claim.  

The RO's actions were in error because the August 2004 rating 
decision is not final.  The record reflects that the 
appellant's NOD with the August 2004 rating decision was 
timely received at the RO; thus, the August 2004 rating 
decision remains pending and the RO is now required to send 
the appellant an SOC as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).

In addition to remedying the procedural error noted above, 
additional development of the record is also necessary due to 
a pertinent change in regulation during the pendency of this 
appeal.  Specifically, when the appellant filed her original 
application for DIC benefits in April 2004, heart disease was 
not listed as a disease for which entitlement to service 
connection is presumed for former POWs.  See 38 C.F.R. § 
3.309 (2004).  Effective prior to October 7, 2004, if a 
veteran was a former prisoner of war (POW) and was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after service discharge or release from 
active military service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  These listed diseases are avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes, and cirrhosis of the liver.

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 2004).

The veteran's death certificate lists the cause of the 
veteran's death as heart failure.  Although the RO has 
correctly noted that the veteran's death-causing "heart 
failure" per se, does not necessarily mean that the veteran 
had an underlying heart disease, there has been no 
development undertaken to determine whether the veteran did, 
in fact, have heart disease at the time of his death.  
Because the appellant's original claim of service connection 
must now be readjudicated on the merits, the RO should 
undertake any development deemed necessary, including 
obtaining an opinion, if necessary, as to whether the 
veteran, as likely as not, had heart disease at the time of 
his death.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an updated duty-
to-assist letter that comports with her 
pending claim of service connection for 
the cause of the veteran's death.  

2.  Undertake any development deemed 
appropriate, including requesting from 
the appellant any medical records showing 
a diagnosis of heart disease during the 
veteran's lifetime, and obtaining a 
medical opinion if necessary, to 
determine whether the veteran had 
underlying heart disease at the time of 
his death.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
provide the appellant with a Statement of 
the Case as to the issue of service 
connection for the cause of the veteran's 
death in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

